DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "curvature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2020/0004093 A1).
Re claim 1, Yoo et al. discloses a device comprising a curved substrate (BS1) (paragraph 0059); a second substrate (BS2) opposing the first substrate; a plurality of connection pads (CNE) disposed on a side surface of the first substrate and a side surface of the second substrate; and at least one flexible circuit board (PCB) including a plurality of projections (PD) respectively coupled to the plurality of connection pads (paragraph 0068), wherein the plurality of projections forms an array of projections along an edge of the side surface of the second substrate.
Re claim 2, Yoo et al. discloses the device wherein the projections comprises bumps extending in different direction (Fig. 5, ref. PI).
Re claim 4, Yoo et al. discloses the device wherein the at least one flexible circuit board (GCB) further comprises a projection area defined as an array from an edge of a projection disposed at an edge of the array of projections (DPD) to an edge of a projection disposed at 
Re claim 5, Yoo et al. discloses the device wherein the first area and the second area have shapes that are substantially symmetrical with respect to the imaginary center line (since the flexible circuit board is rectangular). 
	Re claim 8, Yoo et al. discloses the device wherein a spacing between an outer edge of the projection disposed at one end of the array of projections and an outer edge of the projection disposed at the other end of the array of projections is substantially uniform throughout different regions (Fig. 4, ref. DPD).
	Re claim 9, Yoo et al. discloses the device further comprising adhesive films (AF) disposed between the projections (DPD and the connection pads (CNE).
	Re claim 10, Yoo et al. discloses the device wherein the adhesive films are disposed to cover the entire connection pads (Figs. 4 and 5).
	Re claim 11, Yoo et al. discloses the device wherein the array of projections has a substantially constant length in a thickness of the second substrate (Fig. 5, ref. PD).
	Re claim 12, Yoo et al. discloses the device wherein a spacing between one edge and the other edge of the flexible circuit board in a direction of the array of projections is substantially uniform throughout different regions (since the flexible circuit board is rectangular).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. in view of Yun et al. (US 2019/0187506 A1).
Yoo et al. discloses the device wherein the at least one flexible circuit board comprises a plurality of flexible circuit boards (Fig. 1A, ref. DCB), wherein a spacing between adjacent ones of the plurality of flexible circuit boards is substantially uniform (Fig. 1a, ref. PB), but does not disclose the device wherein the plurality of flexible circuit boards has a curvature substantially equal to a curvature of the edge of the side surface of the second substrate, wherein the plurality of projections forms the array of projections with substantially the same curvature.
Yun et al. discloses a device wherein the plurality of flexible circuit boards has a curvature substantially equal to a curvature of the edge of the side surface of the second substrate (Fig. 1, ref. 122).
.

Allowable Subject Matter
Claims 3, 6, 7 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871